Title: Thomas Boylston Adams to Abigail Adams, 11–12 December 1792
From: Adams, Thomas Boylston
To: Adams, Abigail


My dear Mother,
Philadelphia Decr: 11th: [1792]
It is just a week since I had the pleasure of receiving a visit from my Father at 8 oClock in the Evening of a very stormy day, after he had become almost exhausted by the fatigue of his ride from Elizabeth Town. He stoped at my lodgings, & as he was much fatigued he declined going any further that night. The next day I went to the place where I had after much trouble procured lodgings and while I was settling all affairs for his reception he saw Mr. & Mrs: Otis who persuaded him to stay with them, which proposal he immediately closed with & I was left the disagreeable business of undoing my engagements, & paying thirty Dollars for the three weeks the Rooms were reserved; besides being abused & berated by the tongue of the ostensible character who managed the affairs of the family being the Daughter of the Old Lady who keeps the house. In short I was obliged to take these or none, which is the only reason I have; & I consider it a real happiness after what I know & have hear’d that my Father is so happily rid of them, tho’ he had no reasons of this kind for changing his resolution, being totally unacquainted with Every thing relating to the family. To be sure it was not so pleasant for me to transact the last part of the business, but at all events I rejoice in the change— He knows nothing of the altercation which pass’ed between me & those people, & I wish he may not. It is our usual luck you know to sink money for nothing; some compensation was reasonable however as the people say they were prevented taking any one else. My Father is very happily situated now, where you will be much better pleased to hear of him. I think myself under many obligations to Mr. & Mrs: Otis for their kindness, & hope they will not have much trouble for their politeness. The season hitherto has been remarkably fine here; we have none of your mountain snow banks to wade thro’, tho’ it begins to be very cold. All the Gay Circles have commenced, tho’ I am very happily less troubled with invitations to partake in them than when you were here. I attend the Assemblies pretty regularly & sometimes go to the Drawing Room, which makes the greatest part of my dissipation. There is one source of pleasure & amusement which I enjoy more than formerly; that of visiting without reserve the families connected with the one I live in. They are numerous, and all of them perfectly friendly; what is more, there are a considerable number of young people of both sexes, the females of whom especially, are the finest women I have met with in Philadelphia. Sensible, accomplished, well educated, amiable; in short their persons are adorned with beautiful simplicity, but their minds are richly improved & cultivated. You won’t think by these encomiums which I think due to their merrit, that I am upon the point of “joining their meeting,” or of persuading any of them to a “runaway match.” I hope however when you return to this place, you will have an opportunity of acknowledging the justice of my remarks.
Politicks hitherto go tolerably smooth, & while this is the case nothing can be very interesting in the relation. I have seen the Return of votes for Pres[ident] & Vice Pret: from the four middle States. N-Jersey—Pennsylvania Delaware & Maryland; The number of Electors was 34. for these four States, of which 33 are Federal. One Elector in this State voted for Clinton, not it is said from party views, but from motives of personal acquaintance & friendship for him. This has not much the appearance of being afraid of Kings, Lords & Commons.
I am your dutiful Son
Thomas B Adams.
PS. I thank you much for the Cheese, which is praised considerably, I have also recd: my Shoes. I will with pleasure attend to the request of Cousin Lucy, to whom present my love, as well as the rest of our friends—
My Fathers Trunk had a pas[sage of] 19 days, but arrived safe at last.
Dec 12th.
Accounts from N York [say the?] Electors were unanimous for the two Georges—
